DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks/amendments filed on June 2, 2022. Claims 1-20 are pending for examination.
Applicant’s amendments/remarks filed on June 2, 2022. The rejection to claims 13-30 were hereby withdrawn by the amendment to claims.

Prior Art Made of Record
The closest prior art issued to Mok et al. (US Patent No. 10,504,156) discloses a method and system for generating an internet radio media station based on metadata available on the user's media library. The media station can be generated in response to a subscription request to an internet radio service. In one example, the media station is generated without a user seed. Metadata related to the user's media library is analyzed and format rules are selected and configured according to the analysis. The format rules are associated with slots in a media station that define the playback sequence of the media station (Abstract).

Ye et al. (US Patent No. 9,335,818) discloses a systems and methods are provided for personalizing new song suggestions for a user. A plurality of users provides thumbs up and thumbs down ratings for a pair of songs (song A and B). A first aggregate rating for song B is calculated based on ratings given to song A by all of the users that gave a like rating to song A. Similarly, a second aggregate rating is calculated for song B based on ratings given to song B by all users that gave a dislike rating to song A. Then a user that has not previously rated song B, supplies a rating for song A. A prediction is performed of how the user will rate song B based on the user's rating of song A. For example, the first aggregate rating for song B is used if the user rated song A positively (Abstract).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed. 
The prior art of record fails to teach or fairly suggest generating, by the server computer, first similarity scores for respective ones of the tracks of a first list of candidate tracks in a first step, the first step including generating the first similarity scores determining correlation values between a primary genre for respective ones of the tracks in the first list of candidate tracks and the first genre, wherein the correlation values are compared to a specified threshold; determining, by the server computer, first popularity scores for respective ones of the tracks of the first list of candidate tracks; combining, by the server computer, the first similarity score and the first popularity score associated with each track of the first list of candidate tracks to generate first total scores for respective ones of the tracks of the first list of candidate tracks, together with all other claim elements as recited in independent claim 1 and substantially similar to independent claim 11.
Thus, prior art made of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        July 14, 2022